After Remand from the Supreme Court

PER CURIAM.
The prior judgment of this court has been reversed to the extent it held that § 34-8A-8(6) exempts Covin from the subject-matter jurisdiction of the board, and the cause remanded by the Supreme Court of Alabama. Ex parte Alabama Board of Examiners in Counseling, 796 So.2d 355 (Ala.2000). In compliance with the Supreme Court’s opinion, we remand the case for an order or proceedings consistent with the Supreme Court’s opinion. The judgment of the trial court is hereby affirmed.
AFFIRMED.
YATES, P.J., and THOMPSON, PITTMAN, and MURDOCK, JJ., concur.
CRAWLEY, J., recuses himself.